DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendment filed January 10, 2021 in response to the Office Action of August 24, 2020, is acknowledged and has been entered. Claims 1, 10 and 11 are pending and being examined. Claims 2-9 and 12 are canceled. 

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1, 10, and 11 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,452,727, Hennig et al, published 2002; in view of Furth et al (Neoplasia, 2006, 8:429-436); Leonardo et al (Applied Immunohistochemical Molecular Morphol. 2007, 15:220-223); Coradini et al (British Journal of Cancer, 2002, 87:1105-111); van der Loos (Journal of Histochemistry & Cytochemistry, April 2008, 56:313-328); and Gauthier et al (Cancer Cell, 2007, 12:479-491).

(a) obtaining a breast tumor biopsy sample from a subject; and
(b) measuring by a cell based detection procedure whether at least one single cell of the breast tumor sample simultaneously overexpresses p16 (p16INK4a) and Ki67; wherein the expression of p16 and Ki67 are measured using antibodies by immunohistochemistry or immunocytochemistry; wherein p16 and Ki67 are measured simultaneously by performing a chromogenic-based immunohistochemical reaction on the sample comprising  generation of a first detectable signal comprising generation of a colored precipitate using HRP for enzymatic conversion of a first chromogen (DAB) and generation of a second detectable signal comprising generation of a colored precipitate using an alkaline phosphatase enzyme for enzymatic conversion of a second chromogen (Fast Red) which are distinguishable when co-localized so as to enable detecting a single cell co-expressing the proteins by visualization; wherein the breast tumor sample is a tissue or cell sample; wherein the breast tumors are carcinoma precursors such as carcinoma in situ (abstract; col, 3, line 45 to col. 6, line 30; Examples; claims 1-8); and wherein the tumor tissue is early cancer precursor (col. 1, lines 1-30; col. 3, lines 45-55; col. 5, lines 23-29; col. 5, lines 59-67; col. 6, lines 44 to col. 8, line 67; claims 1-8). Hennig et al teach known secondary antibody compositions for detection of primary rabbit and mouse antibodies, including anti-mouse immunoglobulin and anti-rabbit immunoglobulin ([40]). 

Assay

Furth et al teach and demonstrate successful dual fluorescence detection of Ki67 and p16INK4a expression on a patient sample utilizing a primary anti-p16INK4a mouse monoclonal antibody and a commercially available primary anti-Ki67 rabbit antibody, as well as secondary anti-mouse and anti-rabbit antibodies conjugated to Cy2 or Cy3 fluorescent labels for detection of the primary antibodies bound to the sample (p. 430, col. 1-2).
Leonardo et al teach and demonstrate detection of Ki67 in tumor cells including a breast cancer sample, utilizing several different anti-Ki67 monoclonal antibodies, including a commercially available rabbit monoclonal anti-Ki67 antibody SP6 (p. 221, col. 1; Table 1; Figure 1).
Coradini et al teach and demonstrate detection of p16INK4a in breast cancer samples utilizing a commercially available mouse monoclonal antibody (p. 1106, col. 1-2; Table 1).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to assign the DAB chromogen reporter system to detection of bound anti-p16 antibody and assign the Fast Red chromogen reporter system to detection of bound Ki67 antibody in the sample, or vice-versa in the method of Hennig et al. One would have been motivated to in order to simultaneously detect Ki67 and p16 expression within single cells as taught, claimed, and suggested by Hennig et al. One of ordinary skill in the art would have a reasonable expectation of success given the detailed protocol provided by Hennig et al in the Example and patented claimed method for performing the method.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a rabbit monoclonal anti-Ki67 antibody and a mouse monoclonal anti-p16INK4a antibody and corresponding anti-mouse and anti-rabbit secondary antibodies for chromogenic-based detection in the method of Hennig et al. One would have been motivated to: (1) in order to provide antibodies to simultaneously and specifically detect Ki67 and p16 expression within single cells as taught, claimed, and suggested by Hennig et al; (2) because Hennig et al, Furth et al, 
DCIS
Although Hennig et al teach the breast tumor sample tested are breast precursor carcinoma in situ, Hennig et al do not teach the breast tumor biopsy sample tested is from a patient diagnosed with ductal carcinoma in situ (DCIS). Hennig et al teach practicing their assay for the early recognition and specific detection of cancer and precancerous stages. Hennig et al teach utilizing dual marker detection to characterize cancer cells and teach a more detailed characterization of the tumor is important in order to draw conclusions with regard to therapy and prognosis (col. 1, lines 9-29; col. 1, line 65 to col. 2, line 4). 
Gauthier et al teach immunohistochemical staining for p16 and Ki67 expression in DCIS samples to determine if the patient will develop invasive carcinoma and needs 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to characterize carcinoma in situ breast samples from a patient diagnosed with DCIS using the method of Hennig et al. One would have been motivated to because: (1) Hennig et al specifically suggest testing breast carcinoma to characterize the sample by assaying p16 and Ki67 biomarker expression in order to draw conclusions with regard to therapy and prognosis; and (2) Gauthier et al teach characterizing p16 and Ki67 expression in DCIS in order to determine subsequent tumor events and appropriate therapy. One of ordinary skill in the art would have a reasonable expectation of success assaying breast biopsies from patients diagnosed with DCIS for Ki67 and p16 expression given: (1) Hennig et al, Furth et al, Leonardo et al, Coradini et al, and van der Loos teach the assay applied to biopsy samples for simultaneous biomarker detection is successfully practiced and reagents are commercially available, as set forth above, and (2) Gauthier et al demonstrate successful immunohistochemical detection and characterization of p16 and Ki67 .

Response to Arguments
3.	Applicants argue that there is no reasonable expectation of success to select the combination of Ki67 and p16 for detection in the particular cancer type of DCIS based on Hennig. Applicants argue that Hennig is focused on detecting signal intensities of the biomarkers that are combined and accredited, and not focused on discrete signals form the individual biomarkers that is compared to a threshold value and used to evaluate whether a constituent region includes cancerous cells. Applicants argue that Hennig is drawn to automated methods of objectively diagnosing cancer based on “thresholding” captured image data and is not drawn to assays or compositions including component for performing histological or cytological assays. Applicants argue that Hennig teaches automated staining methods to remove subjectively and manually reviewing stained biopsy samples, therefore Hennig does not provide motivation for combining p16 and Ki67 biomarkers for detection in any type of cancer, let alone assessing aggressiveness of carcinoma in situ.
Applicants argue that Hennig does not provide guidance on selection of markers or guidance for selecting markers for diagnosing any form of cancer using its automated method. Applicants argue that Hennig does provide a genera list of cancers for which the method may be useful but the list is broad and generic. Applicants then state that Hennig does provide a list of types of tumor samples on which the disclosed their method may be performed, but argue the list does not recite any specific cancer. 
in situ.
Applicants argue that Examiner used hindsight reasoning to combine the teaching of Gauthier. Applicants argue that with the lack of guidance argued above, there is no motivation to look at or combine Gauthier. Applicants argue that Gauthier examined DCIS for expression of p16, Ki67, and COX-2 individually and correlated levels of each biomarker to cellular stress and tumor events, and Gauthier teach that assessment of the biomarkers in DCIS begins to allow prediction of tumor formation. Applicant argues that Gauthier separately stained the biomarkers in DCIS serial tissue sections and stratified samples as having high p16/ high Ki67 expression or various combinations of high and low p16, ki67, and COX-2 expression. Applicants argue that Gauthier focused on studying expression of COX-2 and p16. Applicants argue that Examiner only looked at a part of Gauthier and did not consider the reference as a whole.
Applicants argue that Coradani teaches detection of p16 in breast cancer samples with eight other biomarkers and that p16 expression was approximately the same in ductal carcinoma lesions and lobular carcinoma lesions. Applicants argue that 
Applicants argue that Hennig does not teach anywhere that their method of detecting Ki67/p16 dual staining is advantageous over individual staining of the biomarkers. 
Applicants argue that the Examiner’s rejection is a series of unconnected discussions of selected teachings from different references followed by conclusory statements as to the myriad of secondary references that should be combined. Applicants reiterate Examiner used hindsight reasoning gleaned from the claimed invention.
Finally, Applicants argue on the 14th page that:
 “In the Response dated April 24, 2020, Applicant described the advantages to using the claimed dual stain format as compared with the teachings of Gauthier. There, Applicant described how the presently claimed dual stain simplifies the analysis of a stained tissue sample and thus unexpectedly improves analysis as compared with Gauthier. Simply put, none of the cited references, alone or in combination, suggest the unexpected benefit of being able to identify those carcinomas that are likely to progress to invasive cancer by merely analyzing a single, dual stained cell. It is in clear error that the Patent Office has not considered these arguments. Nor has the Patent Office considered the unexpected results described in Example 2 of the pending specification, which were outlined in the Response dated April 24, 202. Applicant respectfully requests reconsideration of the secondary indicia of non-obviousness presented within the Response dated April 24, 2020 prior to appeal.”

“The use of antibodies or other specific binding proteins (e.g. anti-cullins), which permit subsequent cytochemical or histochemical detection involving chromogenic and/or fluo rescent detection, is suitable for detection at the protein level. The expression “simultaneous detection of at least two specific molecular markers' encompasses methods which visualize at least two gene expressions in a body sample, in particular in a single preparation of the body sample as well, such that the gene expressions can be viewed in conjunction with each other. In this connection, it is not only the presence of at least two signals, but also the presence or absence of one or more additional signals, which is of possible combinatorial informative value.”

Col. 3, lines 59-67:
The present invention is based on the applicants findings that the specificity of the detection of pathologically altered cells, preferably carcinomas and their precursors, is increased by simultaneously detecting at least two specific molecular markers, namely disease-associated changes in gene expression, in a cell or tissue sample, and that a more specific detection, and one that, in addition, can also be automated, is 
	
Hennig claims:
1. An automatable method for identifying cancer cells and their precursor cells in a cell sample or tissue sample, said method comprising the following steps: a) selecting at least two molecular markers of cancer, wherein the detection of each of said markers alone is not a reliable indicator of the presence of cancer cells and their precursor cells in said cell sample or tissue sample, b) contacting the cell sample or tissue sample with signaling reagents that specifically bind to said at least two molecular markers, c) simultaneously detecting signal intensities from the markers within a single cell of said cell sample or within a constituent region of a section of said tissue sample, d) combining and accrediting the signal intensities detected, and comparing the combined and accredited signal intensities to a threshold value, wherein combined and accredited signal intensities above or below the threshold value indicate the presence of cancer cells and their precursors in said cell sample or tissue sample, wherein steps b)-d) collectively comprise: i) staining each marker an individual color that is different from a color that every other marker is stained; ii) defining a threshold value for a plurality of secondary colors of mixtures of said individual colors; iii) determining the presence of multiple markers with a single cell of said cell sample or within a constituent region of a section of said tissue sample by detecting the secondary color of a mixture of said individual colors within said cell or within said constituent region of said tissue sample section; and iv) relating the secondary color detected to the threshold value, wherein a value of the secondary color detected above or below the threshold value is predetermined to be indicative of the presence of cancer cells and their precursors in the cell sample or tissue sample. 
2. The method according to claim 1, further comprising the step of automatically processing the signal intensities into image information and consolidating said information into a proposed diagnosis using a linked diagnostic expert system. 
signaling reagents produce chromogenic color or fluorescence. 
4. The method according to claim 1, wherein the at least two molecular markers are selected from the group consisting of: her2/neu and Ki67, her2/neu and p53, her2/neu and bcl-2. Her2/neu and MN, her2/neu and mdm-2, her2/neu and EGF receptor, bcl-2 and Ki67, bcl-2 and MN, bcl-2 and mdim-2, bcl-2 and EGF receptor, her2/neu and bcl-2, p53 and bcl-2, p53 and MN. p53 and mdn-2, p53 and EGF receptor, p16 and p53, p16 and MN, p16 and mdm-2, p16 and EGF receptor, p16 and Ki67, p16 and her2/neu, p16 and bcl-2, MN and mdm-2, MN and EGF receptor, mdim-2 and EGF receptor. 
5. The method according to claim 1, wherein the sample is obtained from tumors of the mammary gland, the lung, the cervix, the colon, the skin and the prostate. 
6. The method according to claim 1, wherein the at least two molecular markers are selected from the group consisting of her2/neu, p16, p53, Ki67, MN, mdm-2, bcl-2, and EGF receptor. 
7. The method according to claim 1, wherein step c) comprises simultaneously detecting signal intensities from the markers within a cell. 
8. The method according to claim 1, wherein step c) comprises simultaneously detecting signal intensities from the markers within a constituent region of a section of said tissue sample.

Thus, Hennig clearly teach detection and visualization of dual Ki67 and p16 expression in a single cell of a tumor tissue sample as required by the claims. Applicants are reminded that patented claims are presumed enabled and successful (35 USC 282).

5.	Contrary to arguments, Hennig claim (claim 4) and teach dual detection of the biomarker pair p16 and Ki67, specifically. Disclosure of alternative embodiments, such 
“The marker combinations comprise the visualization of the altered expressions of genes belonging to at least one of the following classes: oncogenes, tumour suppressor genes, apoptosis genes, proliferation genes, repair genes and viral genes, as shown, by way of example, by combinations of the molecular markers her2/neu, p16, p53, Ki67, MN, mdm-2, bcl-2 and EGF receptor. The following combinations are preferably intended: her2/neu and Ki67, her2/neu and p53, her2/neu and bcl-2, her2/neu and p16, bcl-2 and Ki67, bcl-2 and p53, bcl-2 and p16, p16 and p53, p16 and Ki67.”

Claim  4. The method according to claim 1, wherein the at least two molecular markers are selected from the group consisting of: her2/neu and Ki67, her2/neu and p53, her2/neu and bcl-2. Her2/neu and MN, her2/neu and mdm-2, her2/neu and EGF receptor, bcl-2 and Ki67, bcl-2 and MN, bcl-2 and mdim-2, bcl-2 and EGF receptor, her2/neu and bcl-2, p53 and bcl-2, p53 and MN. p53 and mdn-2, p53 and EGF receptor, p16 and p53, p16 and MN, p16 and mdm-2, p16 and EGF receptor, p16 and Ki67, p16 and her2/neu, p16 and bcl-2, MN and mdm-2, MN and EGF receptor, mdim-2 and EGF receptor. 


6.	Contrary to arguments, Hennig explicitly suggests and claims applying their assay to breast tissue and mammary carcinoma samples (see claim 5 above, and see col. 5, lines 15-29). Disclosure of other tissues and cancers for analysis by the method of Hennig does not teach away from or discredit Hennig’s explicit suggestion to analyze biomarker expression breast tissue and mammary carcinoma (see MPEP 2123). 

7.	Contrary to arguments, Hennig explicitly teaches and suggests analyzing expression of p16 and Ki67 as biomarkers associated with cancer. Hennig teaches that analysis of Ki67 expression in breast cancer was already known in the prior art (col. 1, lines 9-20), that Ki67 and p16 expression are known to be associated with the genesis of cancer and are diagnostic biomarkers, and teach detecting them for the purpose of detecting pathological altered cells in carcinomas or their precursors (see col. 1, lines 30-45; col. 3, lines 55-67). Therefore, Hennig provides clear motivation to detect p16 and Ki67 in the analysis of breast cancer samples. Gauthier provides motivation and reasonable expectation of success to utilize DCIS samples as the breast tissue sample for p16 and Ki67 analysis in the method of Hennig, for the reasons of record.


8.	Contrary to arguments, Hennig does teach that their method of detecting Ki67/p16 dual staining is advantageous over methods of serial section staining of individual Ki67 and p16 markers (as used in Gauthier). Hennig teaches:
“In pathology, it is increasingly of interest to detect several markers in a biological sample. On the one hand, more information is then available for detecting and characterizing pathologically altered cells or tissue regions; on the other hand, it is then possible to recognize the nonspecific staining of individual markers for what it is and 
It is clear that Hennig considers their methods as advantageous over serial 

9.	With regards to arguments that Hennig does not teach detecting p16 and Ki67 simultaneously in DCIS samples specifically, Applicants are arguing the individual Hennig reference. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gauthier provides motivation and reasonable expectation of success to utilize DCIS samples as the breast tissue sample for p16 and Ki67 analysis in the method of Hennig, for the reasons of record


10.	With regards to arguments that Examiner uses improper hindsight reasoning, the arguments have been considered but are not persuasive because it must be recognized 



12.	Contrary to arguments, Coradani, Leonardo, van der Loos and Furth are not a series of unconnected discussions. All of these secondary reference address the limitation of utilizing an anti-Ki67 mouse monoclonal antibody, specifically, an anti-p16 rabbit monoclonal antibody, specifically, secondary anti-mouse and anti-rabbit labeled antibodies, and specifically assigning DAB and Fast Red to p16 and Ki67 detection. The secondary references teach that these reagents are not only commercially readily available, but are demonstrated to be successfully used in the detection for p16 and Ki67 in tissue samples. Furth demonstrates successful dual fluorescence detection of Ki67 and p16INK4a expression on a patient sample utilizing a primary anti-p16INK4a mouse monoclonal antibody, commercially available primary anti-Ki67 rabbit antibody and secondary antibodies, providing a reasonable expectation of success for dual 


13.	Contrary to arguments, Example 2 of the pending specification does not provide unexpected or surprising results over what is taught in the cited prior art. The instant specification discloses dual staining of p16 and Ki67 in DCIS and lobular carcinoma in situ samples, wherein higher levels of dual staining were found in more aggressive samples than less aggressive. The method performed in Example 2 does not produce any superior results or staining superiority over the dual staining method taught by Hennig. The method of Hennig applied to breast tissue samples is expected to successfully result in dual p16/Ki67 staining. The method of Hennig in combination with Gauthier applied to DCIS samples is expected to successfully result in dual p16/Ki67 staining, therefore the results of dual staining demonstrated in instant Example 2 are not surprising or unexpected over the cited combined references. 
Applicant’s arguments that the claimed method is unexpected over the method of Gauthier (see page 10 of Remarks mailed April 24, 2020) are not persuasive because 
Although Applicants argue that none of the cited references suggest an unexpected benefit of being able to identify those carcinomas that are likely to progress to invasive cancer by analyzing a single, dual stained cell, Applicants are arguing limitations not recited in the claims. The claims are limited to a method of preparing a biopsy sample for immunohistochemical or immunocytochemical analysis by performing dual staining of p16 and Ki67 with DAB and Fast Red on biopsy samples derived from breast tumor diagnosed as DCIS or lobular carcinoma in situ. The cited combined references provide both motivation and reasonable expectation of success to practice the claimed invention for the reasons of record.



14.	Conclusion: No claim is allowed.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Laura B Goddard/Primary Examiner, Art Unit 1642